40 F.3d 1244
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Dorothy P. LITZENBERG, Petitioner.
No. 94-8062.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 13, 1994.Decided Nov. 3, 1994.

On Petition for Writ of Prohibition.
Dorothy P. Litzenberg, petitioner Pro Se.
PETTION DENIED.
Before HALL and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Dorothy P. Litzenberg has petitioned this Court for a writ of prohibition requiring the district court to recuse itself from all further matters involving her.  She has filed various other motions and requests for relief in addition to and supporting her mandamus petition.  We deny the petition and motions.*


2
The writ of prohibition is a drastic remedy which should be granted where the petitioner's right to the requested relief is clear and indisputable, and where the petitioner has no other adequate means of relief.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Since Litzenberg fails to establish either that her right to such relief is clear and indisputable or that she has no other adequate means of relief, we deny her petition.  We grant Litzenberg leave to proceed in forma pauperis in this Court.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
PETITION DENIED.



*
 This Court denies the following motions:  motion for immediate orders of judicial suspension, censure, disbarment, and related relief;  motion for expedited in banc hearing and other related relief;  motion for stay of judgment;  motion for complete certification of federal questions of law and fact;  petition for emergency hearing, full investigation, and related relief;  and a request for recusal of the district court judge and a change of venue